FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 1, 2022

                                      No. 04-22-00111-CV

                                     Reginald WILDER II,
                                           Appellant

                                                v.

                          TEXAS WORKFORCE COMMISSION,
                                    Appellee


                                         ORDER
        On January 25, 2022, the Texas Workforce Commission sent Appellant Reginald Wilder
II its “Findings and Decisions of Commission Upon Review of Claim for Benefits.” In its
decision, the Commission denied Appellant’s motion for rehearing.
      On February 22, 2022, Appellant filed a notice of appeal in this court seeking “a review
of TWC Case # 2470474-3.”
        “A party aggrieved by a final decision of the commission may obtain judicial review of
the decision by bringing an action in a court of competent jurisdiction for review of the decision
against the commission . . . .” TEX. LABOR CODE ANN. § 212.201; see Stoker v. TWC Comm’rs,
402 S.W.3d 926, 928 (Tex. App.—Dallas 2013, no pet.). “Judicial review . . . is by trial de novo
based on the substantial evidence rule.” TEX. LABOR CODE ANN. § 212.202; see Tex. Workforce
Comm’n v. Wichita Cty., 548 S.W.3d 489, 492 n.2 (Tex. 2018) (recognizing that the trial court
conducts the trial de novo).
       From the limited record before us, it does not appear that Appellant is seeking to appeal
from a trial de novo in the district court, contra TEX. LABOR CODE ANN. §§ 212.201, .202, and
this court is not a court of competent jurisdiction for a trial de novo, see Wichita Cty., 548
S.W.3d at 492 n.2.
       We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. If Appellant fails to show
cause as ordered, this appeal will be dismissed without further notice.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court